— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 25, 2007, convicting her of insurance fraud in the third degree (two counts) and falsifying business records in the first degree (two counts), upon a jury verdict, and imposing sentence.
*696Ordered that the judgment is affirmed.
We have considered the defendant’s challenge to the legal sufficiency of the counts charging her with falsifying business records in the first degree, and we find it to be without merit.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]; CPL 470.15 [5]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383 [2004], cert denied 542 US 946 [2004]). Upon review of the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention that evidence relating to counts of which she was acquitted had a prejudicial spillover effect with respect to counts of which she was convicted is without merit (see People v Doshi, 93 NY2d 499, 504-506 [1999]; People v Baghai-Kermani, 84 NY2d 525, 532-533 [1994]; People v Moore, 29 AD3d 825, 826 [2006]).
The defendant’s remaining contention is without merit. Mastro, J.P., Rivera, Fisher and Eng, JJ., concur.